                Case 1:21-cv-00825-EPG Document 15 Filed 08/05/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   ADAM W. COLEMAN,                                     Case No. 1:21-cv-00825-EPG (PC)
11                 Plaintiff,                             ORDER FOR PLAINTIFF TO SHOW
                                                          CAUSE WHY THE COURT SHOULD NOT
12         v.                                             ISSUE FINDINGS AND
                                                          RECOMMENDATIONS,
13   A. SOSA,                                             RECOMMENDING THAT THIS ACTION
                                                          BE DISMISSED, WITHOUT PREJUDICE,
14                 Defendant.                             PURSUANT TO FEDERAL RULE OF
                                                          CIVIL PROCEDURE 4(M)
15
                                                          TWENTY-ONE DAY DEADLINE
16

17          Adam Coleman (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          This case is proceeding on Plaintiff’s Eighth Amendment sexual assault claim against
20   defendant Sosa. (ECF No. 5).
21          On June 1, 2021, the Court issued an order directing service on defendant Sosa under
22   the Court’s E-Service pilot program for civil rights cases for the Eastern District of California.
23   (ECF No. 6). The order included the following information regarding defendant Sosa: “A.
24   Sosa, who was employed at Golden State Modified Community Correctional Facility as a
25   correctional officer on July 13, 2019.” (Id. at 1).
26          Defendant Sosa could not be electronically served because defendant A. Sosa could not
27   be identified. (ECF No. 13). Service documents were forwarded to the United States Marshals
28   Service (“USMS”) for personal service on defendant Sosa.

                                                      1
               Case 1:21-cv-00825-EPG Document 15 Filed 08/05/21 Page 2 of 3



 1           On August 3, 2021, the USMS filed a return of service unexecuted. (ECF No. 14).
 2   According to the USMS, the USMS reached out to the litigation coordinator at Golden State
 3   Modified Community Correctional Facility. The USMS was informed that Sosa was
 4   contracted by the County of Kern and was not a California Department of Corrections and
 5   Rehabilitation employee. The USMS then reached out to Kern County and was informed that
 6   an A. Sosa works for Kern County, but A. Sosa is a male (the defendant in this case is a
 7   female). Accordingly, the USMS indicated that it is unable to identify or locate the correct A.
 8   Sosa.
 9           Pursuant to Federal Rule of Civil Procedure 4(m),
10           If a defendant is not served within 90 days after the complaint is filed, the
             court—on motion or on its own after notice to the plaintiff—must dismiss the
11           action without prejudice against that defendant or order that service be made
             within a specified time. But if the plaintiff shows good cause for the failure, the
12           court must extend the time for service for an appropriate period.
13   Fed. R. Civ. P. 4(m).
14           In cases involving a plaintiff proceeding in forma pauperis, the USMS, upon order of
15   the Court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “‘[A]n
16   incarcerated pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal
17   for service of the summons and complaint and ... should not be penalized by having his action
18   dismissed for failure to effect service where the U.S. Marshal or the court clerk has failed to
19   perform his duties….’” Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (quoting Puett
20   v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990) (alterations in original)), overruled on other
21   grounds by Sandin v. Connor, 515 U.S. 472 (1995). “So long as the prisoner has furnished the
22   information necessary to identify the defendant, the marshal’s failure to effect service is
23   ‘automatically good cause….’” Walker, 14 F.3d at 1422 (quoting Sellers v. United States, 902
24   F.2d 598, 603 (7th Cir.1990)). However, where a plaintiff proceeding in forma pauperis fails
25   to provide the Marshals Service with accurate and sufficient information to effect service of the
26   summons and complaint, dismissal of the unserved defendant is appropriate. Walker, 14 F.3d
27   at 1421-22.
28           As discussed above, the USMS was unable to locate and serve defendant Sosa with the

                                                      2
              Case 1:21-cv-00825-EPG Document 15 Filed 08/05/21 Page 3 of 3



 1   information provided by Plaintiff.
 2          Accordingly, pursuant to Rule 4(m), the Court will provide Plaintiff with an opportunity
 3   to show cause why the Court should not issue findings and recommendations to a district judge,
 4   recommending that this action be dismissed because of Plaintiff’s failure to provide the USMS
 5   with accurate and sufficient information to effect service of the summons and complaint on
 6   defendant Sosa. The Court will vacate this order to show cause if Plaintiff is able to provide
 7   the Court with additional relevant information or if Plaintiff requests the issuance of a third
 8   party subpoena so that he can attempt to identify defendant Sosa.
 9          Accordingly, based on the foregoing, it is HEREBY ORDERED that:
10          1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall
11               show cause why the Court should not issue findings and recommendations to a
12               district judge, recommending that this action be dismissed, without prejudice,
13               pursuant to Federal Rule of Civil Procedure 4(m); and
14          2. Failure to respond to this order may result in this action being dismissed, without
15               prejudice.
16
     IT IS SO ORDERED.
17

18
        Dated:     August 5, 2021                               /s/
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                                      3
